DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 1 and 7 lack descriptive legends as required by 37 CFR 1.84(o).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  Page 24, Line 25:  The verb “is” before “placed” is not needed.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 10 recites a computer program product comprising a computer readable medium without excluding transitory subject matter.  A term such as –non-transitory—is needed in the claim to obviate this rejection.

Aside from the objections and rejection mentioned above, the claims do include allowable subject matter.

The following is a statement of reasons for the indication of allowable subject matter:
Annegarn et al [US 2020/0046262] does include a first sensor (No. 4) to obtain a signal representing measurements as well as determining values for a plurality of features in a first feature set (Fig. 2, No. 101) in conjunction with determining values for features in a second feature set (Fig. 2, No. 103) wherein the features of the second set are a subset of the first feature set (Claim 1, “a part of the first data set”).  However, two additional claimed elements that merit patentability is the combination of the claimed quality measure for a first signal and determining if said quality measure meets a first criterion in conjunction with the second feature set is determined when the quality measure does not meet the first criterion and does not include at least one of the one or more first features in the first feature set, and evaluating movement of the subject based on the values for the one or more features in the second feature set.
There has been subject matter in the prior art that is similar to the claimed “quality measure”.  The monitoring device using an air pressure sensor taught by Ten Kate [U.S. 9,664,584] uses a variance in air pressure to configure an algorithm for a height change to decide if a fall is being witnessed.  However, there is no mention of using this criterion to delineate between the specific first feature set and second feature set as recited in the independent claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Goodman [US 2010/0052896] uses a mobile pressure sensor to detect falls.
Najafi et al [U.S. 9,005,141] is a portable ambulatory sensor for measuring a person’s physical activity.
Ten Kate [U.S. 9,587,941] detects a height change using an air pressure sensor.
Griffiths et al [U.S. 9,826,921] detects the kinetic state of a person.
Wolfson et al [U.S. 10,408,914] uses a location sensor in addition to an air pressure sensor.
Zhang et al [U.S. 11,020,023] estimates a fall risk comprising acceleration measurements.
Pijl [U.S. 11,100,781] monitors a subject for a fall.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





JAT
3/2/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687